DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

No claim limitation has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. This claim is an omnibus type claim. Specifically, it is unclear what is included or excluded by the limitation “other furniture for seating”. The scope of the claim is indeterminate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Libenson (US Publication No 2006/0143997) (cited by Applicant), further in view of Burd et al. (US Publication No. 2009/0088336 A1) (cited by Applicant) and Kalafut et al. (US Publication No. 2004/0171923 A1) (cited by Applicant).


Regarding claim 1, Libenson discloses a system for obtaining a sample from a subject, comprising a sample collection room in a retail store (30) or physician's office (see Figures 2-3C and [0025]), said sample collection room comprising a sample transport container (see [0040], [0042], [0046], and [0051]), and one or more of: a warming table, a warming plate, a chair or other furniture for seating (see [0046])  
It is noted Libenson does not specifically teach the sample transport container is configured to hold a plurality of sample containers, said sample containers configured to hold fluid samples having volumes of about 500 µL or less. Further, Libenson does not specifically teach a warming table, a warming plate, or a chair or other furniture for seating comprising a warming plate, a finger warmer, a fingertip warmer, and an air-warmer. However, Burd et al. teaches a sample transport container (100) is configured to hold a plurality of sample containers (103, 104, 105, 106, 107, 110), said sample containers configured to hold fluid samples having volumes of about 500 µL or less (see 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Libenson to include a plurality of sample containers, said sample containers configured to hold fluid samples having volumes of about 500 µL or less and one or more of a warming table, a warming plate, or a chair or other furniture for seating comprising a warming plate, a finger warmer, a fingertip warmer, and an air-warmer, as disclosed in Burd et al. and Kalafut et al., so as to minimize the amount of blood required from the subject and allow different analyte detection assays to be conducted simultaneously at a plurality of temperatures (see Burd et al.: [0124]) and assist medical personnel to access the vessel(s) of a patient more quickly and efficiently (see Kalafut et al.: [0002]).
Regarding claim 2, Libenson discloses a system for analyzing a sample from a subject, comprising a sample collection room in a retail store (30) (see Figures 2-3C and [0025]), said sample collection room comprising a sample analysis device (see [0040], [0042], [0046], and [0051]).
It is noted Libenson does not specifically teach a sample analysis device configured to analyze a fluid sample having volumes of about 500 µL or less obtained in said sample collection room, or one or more of: a warming table; a reclining chair configured for positioning a subject effective for obtaining a sample; and a calming feature. However, Burd et al. teaches a sample analysis device configured to analyze a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Libenson to include a sample analysis device configured to analyze a fluid sample having volumes of about 500 µL or less obtained in said sample collection room, and one or more of: a warming table; a reclining chair configured for positioning a subject effective for obtaining a sample; and a calming feature, as disclosed in Burd et al. and Kalafut et al., so as to minimize the amount of blood required from the subject and allow different analyte detection assays to be conducted simultaneously at a plurality of temperatures (see Burd et al.: [0124]) and assist medical personnel to access the vessel(s) of a patient more quickly and efficiently (see Kalafut et al.: [0002]).
	Regarding claim 3, Libenson discloses a system for analyzing a sample from a subject, comprising a sample collection room in a retail store (30) or physician's office (see Figures 2-3C and [0025]), said sample collection room comprising a sample analysis device (see [0040], [0042], [0046], and [0051]) and one or more of: a chair or furniture for seating (see [0046]).
	It is noted Libenson does not specifically teach a sample analysis device configured to analyze a fluid sample having volumes of about 500 µL or less obtained in said sample collection room or said chair or other furniture for seating comprising a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Libenson to include a sample analysis device configured to analyze a fluid sample having volumes of about 500 µL or less obtained in said sample collection room, and one or more of: a chair or other furniture for seating comprising a warming plate or other heating element, the chair or other furniture for seating being configured to warm a body part of said subject, and being configured for positioning a subject effective for obtaining a sample and a calming feature, as disclosed in Burd et al. and Kalafut et al., so as to minimize the amount of blood required from the subject and allow different analyte detection assays to be conducted simultaneously at a plurality of temperatures (see Burd et al.: [0124]) and assist medical personnel to access the vessel(s) of a patient more quickly and efficiently (see Kalafut et al.: [0002]).

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.